


110 HR 6050 IH: Lock Up Child Rapists Now Act of

U.S. House of Representatives
2008-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6050
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2008
			Mr. Reichert
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide
		  mandatory imprisonment for life for persons raping young
		  children.
	
	
		1.Short titleThis Act may be cited as the
			 Lock Up Child Rapists Now Act of
			 2008.
		2.Mandatory life
			 imprisonment for child rapersSection 3559 of title 18, United States
			 Code, is amended by adding at the end the following:
			
				(g)Mandatory life
				imprisonment for child rapers
					(1)GenerallyUnless
				the penalty of death is imposed for the offense, the court shall sentence to
				imprisonment for life a defendant who has attained the age of 18 years at the
				time of an offense if, during the course of the offense the defendant engaged
				in sexual intercourse with an individual who has not reached the age of 12
				years.
					(2)DefinitionsAs used in this subsection—
						(A)the term
				sexual intercourse has its ordinary meaning and occurs upon any
				penetration, however slight, and also includes—
							(i)any penetration of the vagina or anus
				however slight, by an object, when committed on one person by another, whether
				such persons are of the same or opposite sex, except when such penetration is
				accomplished for medically recognized treatment or diagnostic purposes;
				and
							(ii)sexual contact between persons involving
				the sex organs of one person and the mouth or anus of another whether such
				persons are of the same or opposite sex; and
							(B)the term sexual contact
				means any touching of the sexual or other intimate parts of a person done for
				the purpose of gratifying sexual desire of either party or a third
				party.
						.
		
